Exhibit 10.4.2

CARDINAL HEALTH, INC.

AIRCRAFT TIME SHARING AGREEMENT

This Aircraft Time Sharing Agreement (“Agreement”) by and between Cardinal
Health, Inc. (“Operator”), an Ohio corporation whose address is 7000 Cardinal
Place, Dublin, Ohio 43017 and             (“User”), whose address is 7000
Cardinal Place, Dublin, Ohio 43017 (collectively the “Parties”), is effective
            , 20    , and shall terminate on             , 20    , unless
terminated sooner by either party pursuant to Article I below.

WHEREAS, Operator has the right of possession of the aircraft (“Aircraft”),
equipped with engines and components as described in the Leased Aircraft Subject
to the Time Sharing Agreement attached hereto and made a part hereof, as Exhibit
A;

WHEREAS, Operator employs a fully qualified flight crew to operate the Aircraft;

WHEREAS, Operator desires to provide to User, and User desires to have the use
of said Aircraft with flight crew on a non-exclusive time sharing basis as
defined in Section 91.501(c)(1) of the Federal Aviation Regulations (“FAR”);

WHEREAS, this Agreement sets forth the understanding of the Parties as to the
terms under which Operator will provide User with the use, on a periodic basis,
of the Aircraft as described in Exhibits A hereto, currently operated by
Operator; and

WHEREAS, the use of the Aircraft will at all times be pursuant to and in full
compliance with the requirements of Part 91 (General Operating and Flight Rules)
of the Federal Aviation Regulations (“FAR”);

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the Parties agree as follows:

1. Termination.

Either party may terminate this Agreement for any reason upon written notice to
the other, such termination to become effective thirty (30) days from the date
of the notice; provided that this Agreement may be terminated on such shorter
notice as may be required to comply with applicable laws, regulations, insurance
requirements or in the event the insurance required hereunder is not in full
force and effect.

2. Use of Aircraft.

(a) User may use the Aircraft from time to time, with the permission and
approval of Operator’s Flight Operations Department, for any and all lawful
purposes allowed by FAR Part 91 (General Operating and Flight Rules) at such
times as the Operator does not require the use of the Aircraft for the business
purposes of



--------------------------------------------------------------------------------

Operator or an affiliate. User’s use may include the use of the Aircraft by his
family members (including children or grandchildren) and guests if they
accompany him on the flight.

(b) User represents, warrants and covenants to Operator that:

 

  1. User shall use each Aircraft for and on his own account only and shall not
use any Aircraft for the purposes of providing transportation of passengers or
cargo in air commerce for compensation or hire and shall not accept any
reimbursement from a passenger or otherwise for charges under this Agreement;

 

  2. User shall refrain from incurring any mechanics lien or other lien in
connection with inspection, preventative maintenance, maintenance or storage of
the Aircraft, whether permissible or impermissible under this Agreement, and
User shall not attempt to convey, mortgage, assign, lease or any way alienate
the Aircraft or create any kind of lien or security interest involving the
Aircraft or do anything or take any action that might mature into such a lien;

 

  3. During the term of this Agreement, User will abide by and conform to all
such laws, governmental, and airport orders, rules, and regulations as shall
from time to time be in effect relating in any way to the operation and use of
the Aircraft by a time-sharing User.

(c) User shall provide Operator’s Flight Operations Department with notice of
his desire to use the Aircraft and proposed flight schedules pursuant to and in
accordance with Operator’s Corporate Aircraft Utilization Policy, as amended
from time to time.

(d) Operator shall have sole and exclusive authority over the scheduling of the
Aircraft, including which Aircraft is used for any particular flight.

(e) Operator shall not be liable to User or any other person for loss, injury,
or damage occasioned by the delay or failure to furnish the Aircraft and crew
pursuant to this Agreement for any reason.

3. Time-Sharing Arrangement.

It is intended that this Agreement is and will meet the requirements of a “Time
Sharing Agreement” as that term is defined in FAR Part 91.501(c)(1) whereby
Operator will lease its Aircraft and flight crew to User.

4. Cost of Use of Aircraft.

(a) In exchange for use of the Aircraft, User shall pay the following amounts
for each flight, pursuant to FAR 91.501(d):

 

  (1) The cost of fuel, oil, lubricants and other additives.



--------------------------------------------------------------------------------

  (2) Travel expenses of the crew, including food, lodging, and ground
transportation.

 

  (3) Hangar and tie-down costs when the Aircraft is required by the User to be
away from the Aircraft’s base of operation.

 

  (4) Insurance obtained for the specific flight.

 

  (5) Landing fees, airport taxes, and similar assessments.

 

  (6) Customs, foreign permit, and similar fees directly related to the flight.

 

  (7) In flight food and beverages.

 

  (8) Passenger ground transportation.

 

  (9) Flight planning and weather contract services.

 

  (10) An additional charge comprised of the allocable share attributable to
such flight of the average quarterly cost of repairs and maintenance and other
similar incremental costs, which shall not exceed 100% of the expenses listed in
Paragraph 4(a)(1).

(b) Operator will invoice, and User will pay, for all appropriate charges.

(c) In addition to the rental rate referenced in Paragraph 4(a) above, User
shall also be assessed the Federal Excise Taxes as imposed under Section 4261 of
the Internal Revenue Code, any applicable state and local taxes and any segment
and landing fees associated with such flight(s).

5. Invoicing and Payment.

All payments to be made to Operator by User hereunder shall be paid in the
manner set forth in this Paragraph 5. Operator will pay to suppliers, employees,
contractors and government entities all expenses related to the operations of
the Aircraft hereunder in the ordinary course. For all flights operated
hereunder in each calendar month, Operator shall provide to User an initial
invoice for the charges specified in Paragraph 4 of this Agreement (including
Federal or international air transportation Excise Taxes, as applicable, imposed
by the Internal Revenue Code and to be collected by Operator), such invoice to
be issued within thirty (30) days after the end of the calendar month in which
such flights were completed. The initial invoice for the costs specified in
Paragraph 4(a) above may be based, in whole or in part, on average or estimated
costs. User shall pay Operator the full amount of such monthly invoice within
thirty (30) days after receipt of the invoice. After the completion of each
calendar quarter, Operator shall also provide to User final invoices for all
flights operated hereunder in each calendar month of such calendar quarter. Such
final invoices will be based on the actual costs for such flights, based on the
billings received by Operator from third party vendors. To the extent that User
is required to pay Operator any additional amounts under the final invoices, it
will do so within thirty (30) days after receipt of the final invoice. In the
event that the final invoice reduces the amounts paid as reimbursement under the
initial invoices for such flights, the Operator shall return any overage or
provide a credit to the User. All



--------------------------------------------------------------------------------

invoices shall separately itemize the expenses in items (1) through (10) of
Paragraph 4(a) for the collective flights included in that invoice. User shall
further pay all costs incurred by Operator in collecting any amounts due from
User pursuant to the provisions of this Paragraph 5 after delinquency, including
court costs and reasonable attorneys’ fees.

6. Insurance and Limitation of Liability.

Operator represents that the flight operations for the Aircraft as contemplated
in this Agreement will be covered by the Operator’s (or the Operator’s 100%
wholly owned subsidiary’s) aircraft all-risk physical damage insurance (hull
Coverage), aircraft bodily injury and property damage liability insurance,
passenger, pilot and crew voluntary settlement insurance and statutory workers
compensation and employer’s liability insurance.

(a) Insurance.

 

  1. Operator will maintain or cause to be maintained in full force and effect
throughout the term of this Agreement aircraft liability insurance in respect of
the Aircraft in an amount at least equal to $100 million combined single limit
for bodily injury to or death of persons (including passengers) and property
damage liability. Operator will retain all rights and benefits with respect to
the proceeds payable under policies of hull insurance maintained by Operator (or
the Operator’s 100% wholly owned subsidiary) that may be payable as a result of
any incident or occurrence while an Aircraft is being operated on behalf of User
under this Agreement.

 

  2. Operator shall use best efforts to procure such additional insurance
coverage as User may request naming User as an additional insured; provided,
that the cost of such additional insurance shall be borne by User pursuant to
Paragraph 4(a)(4) hereof.

(b) Limitation of Liability. User agrees that the insurance specified in
paragraph 6(a) shall provide its sole recourse for all claims, losses,
liabilities, obligations, demands, suits, judgments or causes of action,
penalties; fines, costs and expenses of any nature whatsoever, including
attorneys’ fees and expenses for or on account of or arising out of, or in any
way connected with the use of the Aircraft by User, family members or guests,
including injury to or death of any persons, including User, family members and
guests which may result from or arise out of the use or operation of the
Aircraft during the term of this Agreement (“Claims”). This Paragraph 6 shall
survive termination of this Agreement.

(c) User agrees that when, in the reasonable view of Operator’s Flight
Operations Department or the pilots of the Aircraft, safety may be compromised,
Operator or the pilots may terminate a flight, refuse to commence a flight, or
take other action necessitated by such safety considerations without liability
for loss, injury, damage, or delay.



--------------------------------------------------------------------------------

(d) In no event shall Operator be liable to User or his family members,
employees, agents, representatives, guests, or invitees for any claims or
liabilities, including property damage or injury and death, and expenses,
including attorney’s fees, in excess of the amount paid by Operator’s insurance
carrier in the event of such loss.

(e) OPERATOR SHALL IN NO EVENT BE LIABLE TO USER OR HIS FAMILY MEMBERS,
EMPLOYEES, AGENTS, REPRESENTATIVES, GUESTS, OR INVITEES FOR ANY INDIRECT,
SPECIAL, OR CONSEQUENTIAL DAMAGES AND/OR PUNIITIVE DAMAGES OF ANY KIND OR NATURE
UNDER ANY CIRCUMSTANCES OR FOR ANY REASON INCLUDING ANY DELAY OR FAILURE TO
FURNISH THE AIRCRAFT OR CAUSED OR OCCASIONED BY THE PERFORMANCE OR
NON-PERFORMANCE OF ANY SERVICES COVERED BY THIS AGREEMENT.

7. Covenants Regarding Aircraft Maintenance.

Each Aircraft has been inspected and maintained in the twelve-month period
preceding the date hereof in accordance with the provisions of FAR Part 91.
Operator shall, at its own expense, inspect, maintain, service, repair,
overhaul, and test the Aircraft in accordance with FAR Part 91. Each Aircraft
will remain in good operating condition and in a condition consistent with its
airworthiness certification, including all FAA-issued airworthiness directives
and mandatory service bulletins. In the event that any non-standard maintenance
is required during any applicable lease term, Operator, or Operator’s
Pilot-In-Command, shall immediately notify User of the maintenance required, the
effect on the ability to comply with User’s dispatch requirements and the manner
in which the Parties will proceed with the performance of such maintenance and
conduct of the balance of the planned flight(s).

8. No Warranty.

NEITHER OPERATOR (NOR ITS AFFLIATES) MAKES, HAS MADE OR SHALL BE DEEMED TO MAKE
OR HAVE MADE: ANY WARRANTY OR REPRESENTATION, EITHER EXPRESS OR IMPLIED, WRITTEN
OR ORAL, WITH RESPECT TO ANY AIRCRAFT TO BE USED HEREUNDER OR ANY ENGINE OR
COMPONENT THEREOF INCLUDING, WITHOUT LIMITATION, ANY WARRANTY AS TO DESIGN,
COMPLIANCE WITH SPECIFICATIONS, QUALITY OF MATERIALS OR WORKMANSHIP,
MERCHANTABILITY, FITNESS FOR ANY PURPOSE, USE OR OPERATION, AIRWORTHINESS,
SAFETY, PATENT, TRADEMARK OR COPYRIGHT INFRINGEMENT OR TITLE.

9. Operational Control.

Operator shall be responsible for the physical and technical operation of the
Aircraft and the safe performance of all flights and shall retain full authority
and control, including exclusive operational control, and possession of the
Aircraft at all times during the term of this Agreement. In accordance with
applicable FARs, the qualified flight crew provided by Operator will exercise
all required and/or



--------------------------------------------------------------------------------

appropriate duties and responsibilities in regard to the safety of each flight
conducted hereunder. The Pilot-In-Command shall have absolute discretion in all
matters concerning the preparation of the Aircraft for flight and the flight
itself, the load carried and its distribution, the decision whether or not a
flight shall be undertaken, the route to be flown, the place where landings
shall be made and all other matters relating to operation of the Aircraft. User
specifically agrees that the flight crew shall have final and complete authority
to delay or cancel any flight for any reason or condition which, in sole
judgment of the Pilot-In-Command, could compromise the safety of the flight and
to take any other action which, in the sole judgment of the Pilot-In-Command, is
necessitated by considerations of safety. No such action of the Pilot-In-Command
shall create or support any liability to User or any other person for loss,
injury, damages or delay. The Parties further agree that Operator shall not be
liable for delay or failure to furnish the Aircraft and crew pursuant to this
Agreement which is caused by government regulation or authority, mechanical
difficulty or breakdown, war, civil commotion, strikes or labor disputes,
weather conditions, acts of God or other circumstances beyond Operator’s
reasonable control. User agrees that Operator’s operation of aircraft is within
the operation guidelines of the Operator’s Flight Operations Department manual
and the crews are responsible to operate within the guidelines of FAR 91 and the
Operator’s Flight Operations Department manual.

10. Governing Law.

The Parties hereto acknowledge that this Agreement shall be governed by and
construed in all respects in accordance with the laws of the State of Ohio.

11. Counterparts.

This Agreement may be executed in one or more counterparts each of which will be
deemed an original, all of which together shall constitute one and the same
agreement.

12. Notices and Communications.

All notices, requests, demands and other communications required or desired to
be given hereunder shall be in writing (except as permitted pursuant to
Paragraph 2(c)) and shall be deemed to be given: (i) if personally delivered,
upon such delivery; (ii) if mailed by certified mail, return receipt requested,
postage pre-paid, addressed as (to the extent applicable for mailing) listed in
the preamble hereto, upon the earlier to occur of actual receipt, refusal to
accept receipt or three (3) days after such mailing; (iii) if sent by regularly
scheduled overnight delivery carrier with delivery fees either prepaid or an
arrangement, satisfactory with such carrier, made for the payment of such fees,
addressed (to the extent applicable for overnight delivery) as listed in the
preamble hereto, upon the earlier to occur of actual receipt or the next
“Business Day” (as hereafter defined) after being sent by such delivery; or
(iv) upon actual receipt when sent by fax, mailgram, telegram or telex. Notice
given by other means shall be deemed to be given only upon actual receipt.
Addresses may be changed by written notice given as provided herein and signed
by the party giving the notice.



--------------------------------------------------------------------------------

13. Further Acts.

OPERATOR and USER shall from time to time perform such other and further acts
and execute such other and further instruments as may be required by law or may
be reasonably necessary to: (i) carry out the intent and purpose of this
Agreement; and (ii) establish, maintain and protect the respective rights and
remedies of the other party.

14. Successors and Assigns.

Neither this Agreement nor any party’s interest herein shall be assignable to
any other party whatsoever, except that Operator may assign its interest to an
affiliate without the consent of the User. This Agreement shall inure to the
benefit of and be binding upon the Parties hereto, their heirs, representatives
and successors.

15. Severability.

In the event that any one or more of the provisions of this Agreement shall for
any reason be held to be invalid, illegal, or unenforceable, those provisions
shall be replaced by provisions acceptable to both Parties to this Agreement.

16. Flight Crew.

Operator is responsible for providing a qualified flight crew for all flight
operations under this Agreement. The Operator will furnish two experienced and
competent pilots who shall be under the direction and control of the Operator at
all times.

17. Taxes.

The Parties acknowledge that reimbursement of all items specified in Paragraph
4, except for subsections (7) and (8) thereof, are subject to the Federal Excise
Tax imposed under Internal Revenue Code 4261 (the “Commercial Transportation
Tax”). User shall pay to Operator (for payment to the appropriate governmental
agency) any Commercial Transportation Tax or state and local taxes, if any,
applicable to flights of the Aircraft conducted hereunder. Operator shall
indemnify User for any claims related to the Commercial Transportation Tax or
other taxes to the extent that User has paid Operator the amounts necessary to
pay such taxes.

18. Right of Possession.

Operator has the right of possession to each Aircraft in Exhibit A pursuant to
an Aircraft Lease Agreement. Nothing herein shall constitute a transfer of
Operator’s possessory rights to the Aircraft.

19. Truth-in-Leasing.

The Operator shall mail a copy of this Agreement for and on behalf of both
Parties to: Federal Aviation Administration, Aircraft Registration Branch,
Attention: Technical Section, P.O. Box 25724, Oklahoma City, Oklahoma 73125,
within twenty-four (24) hours of its execution, as provided by FAR 91.23 (c)(1).
Additionally, Operator agrees to comply with the notification requirements of
FAR Section 91.23 by notifying by telephone or in person the Columbus, Ohio FAA
Flight Standards District Office at least forty-eight (48) hours prior to the
first flight under this Agreement.



--------------------------------------------------------------------------------

(a) OPERATOR CERTIFIES THAT EACH AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED
WITHIN THE 12-MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT IN ACCORDANCE
WITH THE PROVISIONS OF PART 91 OF THE FEDERAL AVIATION REGULATIONS AND THAT ALL
APPLICABLE REQUIREMENTS FOR EACH AIRCRAFT’S MAINTENANCE AND INSPECTION HEREUNDER
WI LL BE MET AND ARE VALID FOR THE OPERATIONS TO BE CONDUCTED UNDER THIS
AGREEMENT DURING THE DURATION OF THIS AGREEMENT.

(b) OPERATOR, WHOSE ADDRESS APPEARS IN PARAGRAPH 12 ABOVE AND WHOSE AUTHORIZED
SIGNATURE APPEARS BELOW, AGREES, CERTIFIES AND ACKNOWLEDGES THAT WHENEVER EACH
AIRCRAFT IS OPERATED UNDER THIS AGREEMENT, OPERATOR SHALL BE KNOWN AS,
CONSIDERED AND SHALL IN FACT BE THE OPERATOR OF THE AIRCRAFT AND THAT OPERATOR
UNDERSTANDS ITS RESPONSIBILITIES FOR COMPLIANCE WITH APPLICABLE FEDERAL AVIATION
REGULATIONS.

(c) THE PARTIES UNDERSTAND THAT AN EXPLANATION OF FACTORS AND PERTINENT FEDERAL
AVIATION REGULATIONS BEARING ON OPERATONAL CONTROL CAN BE OBTAINED FROM THE
NEAREST FAA FLIGHT STANDARDS DISTRICT OFFICE.

(d) OPERATOR AGREES TO KEEP A COPY OF THIS AGREEMENT IN THE AIRCRAFT AT ALL
TIMES DURING THE TERM OF THIS AGREEMENT.

IN WITNESS WHEREOF, the Parties hereto have each caused this Agreement to be
duly executed on             , 20    .

 

OPERATOR: Cardinal Health, Inc.

 

By:   Its:   USER:  

 



--------------------------------------------------------------------------------

EXHIBIT A

Cardinal Health, Inc.

Leased Aircraft Subject to Time Sharing Agreement

Each of the undersigned is a party to the Time Sharing Agreement dated
            , 20    , by and between Cardinal Health, Inc. (“Operator”) and
            (“User”) (together the “Parties”), and agrees that from and after
            , 20    , until this Exhibit A shall be superseded and replaced
through agreement of the Parties or the Time Sharing Agreement shall be
terminated pursuant to its terms, the Aircraft described below shall constitute
the “Aircraft” described in and subject to the terms of the Time Sharing
Agreement.

 

[Description of Aircraft]

OPERATOR: Cardinal Health, Inc.

 

By:   Its:   USER:  

 